John I. Purtle, Justice. This case involves an appeal from the decision of the White County Circuit Court, rejecting the appellant’s petition for mandamus. The petition sought to compel the transfer of criminal prosecutions from the Beebe Police Court to the Municipal Court of Searcy, Arkansas. The appellants objected to the jurisdiction of the Beebe Police Court, alleging that the Beebe city ordinances were invalid. They argued that since the ordinances of the city were invalid, that they were entitled to be tried in a municipal court in the same county.  The appellants assert that the Beebe ordinances are invalid because they violate the provisions of Ark. Stat. Ann. § 22-725 (Repl. 1962), in that they contain more than one subject matter. It appears that portions of each ordinance are argued in the briefs of counsel; however, the ordinances are not abstracted. Since this Court does not take judicial notice of city ordinances, we are unable to determine whether the ordinances questioned herein are, in fact, invalid. Pursuant to Arkansas Supreme Court Rule 9(e)(2), we therefore affirm the decision of the circuit court. Hickman, J., not participating.